Case: 4:19-cr-00749-SRC-NCC Doc. #: 2 Filed: 09/12/19 Page: 1 of 1 PageID #: 4


                                                                                         \f~LED
                                UNITED STATES DISTRICT COURT                            SEP 12 Z019
                                                                                  r~~i~~SJ&~J18~~1o
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION                            i;n  Si. LOUIS

  UNITED STATES OF AMERICA,                      )
                                                 )
                   Plaintiff,                    )
                                                 )
  v.                                             )     No-~~~~~~~~~~~



  CHARLES MENKE, JR.,                            ~          4:19CR00749 SRC/NCC
                                                 )
                   Defendant.                    )

                                           INDICTMENT

 The Grand Jury charges:

        From on or about May 1, 2019, continuing until on or about July 3, 2019, within the

 Eastern District of Missouri, the defendant,

                                         CHARLES MENKE JR.,

 did embezzle, steal, purloin, or knowingly convert to his use, and the use of others, money of the

 United States or of any department or agency thereof, or any property made or being made under

 contract for the United States or any department or agency thereof, to wit: $1,404.00 in the form

. of Social Security Administration Title II benefit payments, creating a total loss to the

 government in excess of $1,000.00.

        In violation of Title 18, United States Code, Section 641.

                                                        A TRUE BILL.


                                                        FOREPERSON

 JEFFREY B. JENSEN,
 United States Attorney


 DIANEE.H. KLOCKE, #61670MO
 Special Assistant United States Attorney
